UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-7919



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


FRED SHORES, JR.,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, Senior District
Judge. (CR-93-93; CA-97-1063-4-12)


Submitted:   May 26, 2004                   Decided:   June 29, 2004


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Fred Shores, Jr., Appellant Pro Se. Alfred William Walker Bethea,
Jr., Assistant United States Attorney, Florence, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Fred Shores, Jr., seeks to appeal the district court’s

order denying relief on his motion under Fed. R. Civ. P. 60(b) to

reopen his 28 U.S.C. § 2255 (2000) proceeding.        Shores cannot

appeal this order unless a circuit judge or justice issues a

certificate of appealability.    Reid v. Angelone, __ F.3d __, 2004

WL 1119646 (4th Cir. May 19, 2004). A certificate of appealability

will not issue absent a “substantial showing of the denial of a

constitutional right.”     28 U.S.C. § 2253(c)(2) (2000).   A habeas

appellant meets this standard by demonstrating that reasonable

jurists would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.    See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).

          We have independently reviewed the record and conclude

that Shores has not made the requisite showing.     Accordingly, we

deny a certificate of appealability and dismiss the appeal.       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                            DISMISSED